Opinion by
Mr. Justice Stewart,
The facts on which this suit in equity was based are fully recited in the two appeals next preceding, from the decree of the orphans’ court of Philadelphia, Meyer’s Est., No. 1, and Meyer’s Est., No. 2, and need not be here repeated. Those appeals superseded this, and the conclusion arrived at in them settles all that was involved in the bill filed in this case. The bill was filed before the trustees had settled their account and prayed an injunction restraining Beihl and his wife from alienating the property and further relief. The bill was demurred to and the demurrer sustained. The appeal is from that decree, and it is dismissed.